Title: To Alexander Hamilton from William S. Smith, 13 January 1800
From: Smith, William Stephens
To: Hamilton, Alexander


Union Brigade [Scotch Plains, New Jersey]Jany. 13th. 1800.
Major General Hamilton
Sir.
Lt. Colo. Ogden proposing to visit New york to-morrow, I have wished him to state to you fully, the situation of the interior of this Brigade. I see no possibility of preserving the necessary order, and regularity, indispensible in military service, unless I have the power deligated, competent to punish offenders, against the orders, I am as Commanding officer, authorised to Issue. The soldiers discover a disposition to be licentious & disorderly, and nothing can correct it, but prompt punishment, this cannot be inflicted if every question out of the Regimental line, must necessarily be submitted to a General Court martial, & purely Brigade misdemeanors, ought not in every instance to be submitted to the decision of Regimental Courts; it is giving an existence to an imperium in imperio which neither comports, with my Idea of a Civil or military Juris prudence. If the articles of war, make no mention of a Brigade Court martial, to be insituted by the Commander of that Brigade to examine & decide upon cases, not Capital,—for the Good of the service, let us be considered as a Garrison, on Green Brook, near the Village of Plain field, in the state of New Jersey, and under the sixth art. of the Appendix to the articles of war, by the United States, in Congress assembled, May 31st 86; let the power be deligated to the Commanding officer, to appoint a Garrison Court martial, to embrace all cases not Capital within the sphere of his Command,—be assured there is some hazard in attempting to carry the present system further—however, this with every other question, is respectfully submitted by—Sir,
Your most obedt & very Humble Servt.

W. S. Smith Lt. Colo. of ye 12thComdt
